Citation Nr: 0927697	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1941 to December 
1946 and from January 1947 to September 1953 and from October 
1953 to March 1968.  He died on June [redacted], 2006.  The appellant 
is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) in Boise, Idaho, which 
denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran died on June [redacted], 2006.  At the time of the 
Veteran's death, service connection was in effect for 
residuals of fusion of the cervical spine, evaluated as 40 
percent disabling; right shoulder rotator cuff injury, 
evaluated as 20 percent disabling; lumbosacral strain, 
evaluated as 20 percent disabling; cervical radiculopathy of 
the right upper extremity associated with residuals of fusion 
of the cervical spine, evaluated as 20 percent disabling; 
lumbar radiculopathy of the lower right extremity, evaluated 
as 10 percent disabling; injury of the right thumb and 
tendonoplasty, evaluated as non-compensable; hemorrhoids, 
evaluated as non-compensable; bilateral herniorrhaphy, 
evaluated as non-compensable; thoracotomy scar, evaluated as 
non-compensable; appendectomy and exploratory laparotomy 
scars, evaluated as non-compensable; minimal dermatitis of 
the face, evaluated as non-compensable; and anxiety tension 
headaches, evaluated as non-compensable.  The Veteran was 
granted a total rating based on individual unemployability 
(TDIU) from February 24, 2005.

2.  The Veteran was not rated totally disabled due to 
service-connected disability continuously for at least 10 
years preceding his death; nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least 5 years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment 
of death benefits to a deceased Veteran's surviving spouse in 
the same manner as if the Veteran's death is service-
connected, even though the Veteran died of non-service 
connected causes, if the Veteran's death was not the result 
of his own willful misconduct and at the time of death, the 
Veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated 
totally disabling continuously since the Veteran's release 
from active duty and for a period of not less than 5 years 
immediately preceding death; or was rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the Veteran was a former 
prisoner of war who died after September 30, 1999.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318.  This statute is implemented by VA at 38 
C.F.R. § 3.22.

The Board notes that 38 C.F.R. § 3.22 was amended in December 
2005, prior to this claim.  Current VA regulations found at 
38 C.F.R. § 3.22(b) define "entitled to receive" as meaning 
that the Veteran filed a claim for disability compensation 
during his lifetime and one of the following circumstances is 
satisfied: (1) The Veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the period 
specified [ten years in this case] but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the Veteran's lifetime; or (2) Additional 
evidence submitted to VA before or after the Veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the Veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) of this part for the relevant period specified 
(ten years in this case); or (3) At the time of death, the 
Veteran had a service-connected disability that was 
continuously rated totally disabling by VA for the period 
specified, but was not receiving compensation because of 
certain specified conditions.  See 38 C.F.R. § 3.22(b).

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; (2) showing that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) showing that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

During the Veteran's lifetime, service connection was in 
effect for residuals of fusion of the cervical spine, right 
shoulder rotator cuff injury, lumbosacral strain, cervical 
radiculopathy of the right upper extremity associated with 
residuals of fusion of the cervical spine, lumbar 
radiculopathy of the lower right extremity, injury of the 
right thumb and tendonoplasty, hemorrhoids, bilateral 
herniorrhaphy, thoracotomy scar, appendectomy and exploratory 
laparotomy scar, minimal dermatitis of the face, and anxiety 
tension headaches.  The Veteran's service-connected 
disabilities were evaluated as zero percent disabling 
beginning March 16, 1968, when the Veteran separated from 
service.  At the time of the Veteran's death his service-
connected disabilities were evaluated as 70 percent disabling 
dating back to February 10, 2005.  The Veteran also received 
TDIU benefits beginning February 24, 2005.  Therefore, at the 
time of the Veteran's death, his disability evaluation was 
rated totally disabling dating back to February 24, 2005.  

While the Veteran was in receipt of a total rating at the 
time of his death, he was not in receipt of a total rating 
for a continuous period of at least 10 years immediately 
preceding death; nor was he rated totally disabled 
continuously since his release from service and for a period 
of five years; nor was he a former prisoner of war.  In 
addition, the appellant has not raised a claim of clear and 
unmistakable error in a decision on a claim filed during the 
Veteran's lifetime.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, the appellant is not entitled 
to DIC benefits under 38 U.S.C.A. § 1318.



II.  Duty to Notify and Assist 

With regard to the Veteran's claim for entitlement to DIC 
under 38 U.S.C.A. § 1318, the VCAA does not apply.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.


REMAND

The appellant contends that the cause of the Veteran's death 
is related to his active service.  The Veteran's cause of 
death as listed on his death certificate was intracerebral 
hemorrhaging.  A review of the Veteran's service treatment 
records shows that in February 1943 the Veteran received a 
physical examination, which noted that he was in an 
automobile accident, resulting in a loss of consciousness for 
15 minutes.  The Veteran was in a subsequent automobile 
accident in March 1955 and fractured his skull.  January 1968 
records note that the Veteran did not recall being 
unconscious, but experienced problems with memory and thought 
processes as a result of the March 1955 accident.  

The record of traumatic head injury in service raises a 
question of a possible link to the Veteran's later brain 
hemorrhaging.  Although cognizant that the Board is not 
competent to make medical determinations on first glance, 
review of the Veteran's death certificate indicates that the 
Veteran's death was brain related.  This raises the question 
of whether any possible brain injury in service is connected 
to his brain related cause of death.  

Therefore, a VA medical opinion is needed to determine the 
origin of the Veteran's intracerebral hemorrhaging; that is, 
whether it initially began as a result of the in-service 
brain trauma, or whether the hemorrhaging was due to other 
causes.  

Furthermore, the appellant did not receive notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
providing a statement to the appellant of the conditions for 
which the Veteran was service-connected at the time of his 
death. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC/RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disorders for which service connection 
was in effect at the time of the 
Veteran's death, and explain what 
information or evidence is necessary to 
substantiate a claim for service 
connection for the cause of a Veteran's 
death on the basis of direct and 
secondary service connection.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.	Thereafter, the AMC/RO should transfer 
the claims folder to an appropriate 
examiner to determine the likely 
etiology of the Veteran's intracerebral 
hemorrhaging, and to determine whether 
the Veteran's cause of death was 
related to his active service or any 
event therein.  The examiner should 
provide an opinion as to whether it is 
as likely as not (a 50 percent or 
greater probability) that the Veteran's 
cause of death was related to his 
period of active service.  The examiner 
should provide a rationale for any 
conclusion reached. 

3.	Thereafter, AMC/RO should readjudicate 
the issue on appeal.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the appellant and her representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


